Citation Nr: 0722489	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
the December 4, 1973 rating decision which granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation.

2. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type I.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In July 2005, the veteran testified at a 
Board hearing.  

It appears that the veteran is raising the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus, 
Type I, was received in July 1973.

2.  The veteran did not appeal the December 1973 rating 
decision that granted service connection for diabetes 
mellitus, Type I, and assigned a 20 percent rating, and that 
rating decision is final.

3.  The December 1973 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.

4.  The veteran's diabetes mellitus currently requires the 
use of insulin, a restricted diet, and regulation of his 
activities.

5. The veteran's diabetes mellitus is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions which have 
required hospitalization or frequent visits to a diabetic 
care provider.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that granted service 
connection for diabetes mellitus Type I, and assigned a 20 
percent disability evaluation, is final.  Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 38 U.S.C.A. § 
7105(d) (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).
 
2. The December 1973 rating decision was not clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105 (2006).

3.  The criteria for a rating of 40 percent, but no higher, 
for diabetes mellitus, Type I are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

The other issue on appeal arises from a claim for an 
increased rating for the veteran's currently-service-
connected diabetes mellitus, Type I.  The Board notes that 
the veteran's claim was received in February 2004.  In May 
2004, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the May 2004 notice comports with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II.  Background and Evidence

The veteran filed an original claim for service connection 
for diabetes mellitus, Type I, in July 1973.  In support of 
the veteran's claim, the record contained a private medical 
report, received in August 1973, with a diagnosis of diabetes 
mellitus.  The report also indicated that the veteran's diet 
had been restricted and insulin would be administered.  
Another private record, received in September 1973, stated 
that the veteran was diagnosed with diabetes mellitus and 
ketoacidosis and placed on "controlled diabetic 
management."  In a December 1973 rating decision, the 
veteran's claim for service connection was granted and a 
20 percent rating was assigned.

The veteran filed a claim for an increased rating for his 
service-connected diabetes mellitus, Type I, in February 
2004.  In March 2004, he submitted a clarification statement, 
stating that he wanted to file for an increased rating, that 
his original rating was not appropriate, and that his 
increase should relate back to his original rating in 
December 1973.

A February 2004 statement from the veteran's private 
physician, D.C., MD, stated that the veteran was diagnosed 
with diabetes mellitus, Type I, in 1971, and that the veteran 
had been on insulin since that time.  According to the 
physician, the veteran had followed a "disciplined 
lifestyle."

The veteran was afforded a VA examination in June 2004.  
During the interview, the veteran asserted that he was not on 
a restricted diet, and he denied any restriction of 
activities as a result of his diabetes.  The veteran also 
stated that he was never hospitalized due to ketoacidosis or 
hypoglycemic reactions.  The veteran's most recent eye 
examination, at the time of the interview, was negative for 
diabetic retinopathy.  Ultimately, the veteran was diagnosed 
with diabetes mellitus, Type I, "clinically mild bilateral 
lower extremity peripheral neuropathy likely related to 
diabetes mellitus," and hypertension.

In August 2004, the RO granted service connection for 
peripheral neuropathy, but denied the veteran's claim for an 
increased rating of his diabetes mellitus, Type I.  Because 
the veteran denied a restricted diet or regulated activity, 
the RO denied increasing the veteran's disability rating per 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

Thereafter, a September 2004 letter from Dr. D.C, MD, was 
received which stated that, "[The veteran] has needed to 
follow a restricted diet and his activities have been 
regulated to avoid compromising his medical care.  He has had 
occasional episodes of symptomatic hypoglycemia but has not 
required hospitalization."  A December 2004 letter from the 
same physician reiterated this information.

An RO hearing was conducted in December 2004.  During the 
hearing, the veteran confirmed that his diet was restricted 
as a result of his diabetes mellitus, Type I.  He also 
related that he was no longer able to continue working at the 
airport due to the strenuous activity, and he stated that he 
was not able to participate in some recreational activities.

A March 2005 statement of the case upheld the RO's decision, 
stating, "The disability has not required frequent periods 
of hospitalization, nor does it present marked interference 
with unemployment."  The CUE denial was also upheld.  
According to the statement of the case, "You did not meet 
the requirements for a higher evaluation; therefore, clear 
and unmistakable error was not made by Rating Decision dated 
December 4, 1973, in granting service connection for your 
Diabetes Mellitus Type I as 20 percent disabling effective 
July 16, 1973."

On the veteran's formal appeal, submitted in March 2005, he 
stated that he has been on a restricted diet, insulin 
dependant, and has been required to regulate his activities 
since 1971.  Another submission from his private physician, 
Dr. D.C., MD, received in July 2005, stated, "He has needed 
to follow a restricted diet and his activities have been 
regulated to avoid compromising his medical care."  As an 
example of a regulated activity, the physician listed, 
"Avoid working too strenuously because [the veteran's] 
glucose level could drop quickly."

During a hearing before the Board in July 2005, the veteran 
attested that his activity restriction cost him his last job, 
and that he would be unable to find another job due to his 
inability to exert himself and his strict dietary schedule.

III.  Law and Analysis

A. CUE

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist: (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome - determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

Additionally, VA regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2006).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2006).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that the 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. 52 (1996).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In this case, the veteran has claimed that the original final 
decision of December 1973 was clearly and unmistakably 
erroneous because he was not provided a disability rating 
higher than 20 percent.  As he stated in his formal appeal, 
"I have [insulin dependency, a restricted diet, and the 
regulation of activity] since being first diagnosed in 
1971."  As a result, the veteran contends, he should have 
been provided with a disability rating of 40 percent or 
higher.

However, the medical evidence of record does not support the 
veteran's contention.  The medical report of August 1973 
provided a diagnosis of diabetes mellitus, Type I, and it 
specified that the veteran was on an insulin regimen.  The 
medical report of December 1973 stated that the veteran was 
diagnosed with diabetes mellitus and ketoacidosis and placed 
on "controlled diabetic management."  The veteran has not 
argued that additional information existed at the time and 
was not part of the record.

In order to meet the criteria for a 40 percent rating under 
the 1973 Diagnostic Code, the veteran's diabetes must have 
been "Moderately severe; requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1973).  Although the evidence of record confirms the 
veteran's insulin status and dietary restrictions, both 
reports were silent as to the issue of regulation of 
activity.  Therefore, the correct rating was applied, as the 
veteran's diabetes, according to the record, required a 
moderate insulin dosage and dietary restrictions, but did not 
specifically state that the limitation of activity was 
impaired.  To the extent that the veteran asserts that the 
medical evidence was improperly weighed, such an argument is 
not a valid basis for CUE.  See Fugo, 6 Vet. App. at 44.

Therefore, the veteran's CUE claim must fail.

B.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Service connection was established for diabetes mellitus by 
rating decision in December 1973.  An evaluation of 20 
percent was assigned, effective July 16,1973.  Currently, a 
claim for an increased rating has been received.  Under the 
rating criteria for the endocrine system, and specifically 
for diabetes mellitus, the next higher evaluation, 40 
percent, is assigned when the disorder requires insulin, a 
restricted diet, and the regulation of activity.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

In this case, the veteran contends that his ongoing treatment 
for diabetes mellitus, Type I, is indicative of a disability 
rating higher than 20 percent.  Until the veteran's 
submission of the July 2005 statement from his private 
physician, Dr. D.C, M.D., the record is silent as to evidence 
of regulation of activity.  According to the Court in Camacho 
v. Nicholson, "In order for a claimant to be entitled to a 
40% disability rating for diabetes under Diagnostic Code, the 
evidence must show that it is medically necessary for the 
claimant to avoid strenuous occupational and recreational 
activity."  Camacho v. Nicholson, ---Vet.App.---, 2007 WL 
1953017 (2007).  In the July 2005 statement, the veteran's 
physician indicated that, "He has needed to follow a 
restricted diet and his activities have been regulated to 
avoid compromising his medical care."  As an example of a 
regulated activity, the physician listed, "Avoid working too 
strenuously because [the veteran's] glucose level could drop 
quickly."  Because the Court in Camacho was specific as to 
the type of regulation required to meet the 40 percent 
disabling standard, none of the previous medical evidence 
contained within the claims file met the higher standard, as 
no other piece of evidence specifically regulated "strenuous 
activity."  See id.

At this time, the evidence shows that the veteran's diabetes 
mellitus, Type I is characterized by insulin dependence, a 
restricted diet, and the regulation of activity.  Because 
those are the criteria needed to establish a 40 percent 
disability rating, an increase in the veteran's rating to 40 
percent disabling is warranted at this time.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).  However, although the 
veteran's diabetes requires insulin, a restricted diet, and 
the regulation of activities, the evidence does not show 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  As such, a 
rating of 60 percent or higher is not warranted.  Id.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 40 percent.  


ORDER

As there was no CUE in the December 1973 rating decision 
which granted service connection for diabetes mellitus, Type 
I and assigned a 20 percent disability evaluation, that 
appeal is denied.

A 40 percent rating for diabetes mellitus, Type I is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


